UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6912


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VANCE MARCEL GIBSON, a/k/a Reginald Hilton Belton,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (6:93-cr-00211-TDS-1)


Submitted:   September 20, 2012           Decided:   November 2, 2012


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vance Marcel Gibson, Appellant Pro Se.     Sandra Jane Hairston,
Robert Michael Hamilton, Angela Hewlett Miller, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vance Marcel Gibson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

of   sentence    based    on    Amendment          750    to    the     U.S.   Sentencing

Guidelines    Manual     (2011).           We    have    reviewed       the    record   and

conclude   the    district      court      did     not    abuse    its    discretion     in

denying the motion.       See United States v. Stewart, 595 F.3d 197,

200 (4th Cir. 2010).            Accordingly, we affirm for the reasons

stated by the district court.                See United States v. Gibson, No.

6:93-cr-00211-TDS-1 (M.D.N.C. May 9, 2012).                           We dispense with

oral   argument    because          the    facts    and    legal        contentions     are

adequately    presented        in    the    materials          before    the   court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                             2